Title: To Thomas Jefferson from William Short, 18 September 1800
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Septr. 18th. 1800.

I had the pleasure of writing to you on the 6th. ulto. & acknowleging your two kind letters of the 26th. of March & 18th. of April—the first recieved from our Envoys here, the second from M: Testard of the flag ship arrived at Bordeaux—My letter was sent by the return of this same vessel, which probably sailed about the end of the last month, & will therefore if she arrive safe, have furnished you with that letter before you recieve this.—it is only therefore for greater caution that I shall repeat here several articles mentioned there—And first, my request not to address my letters to the care of Mr. S, as heretofore, but to that of Messrs. Deleport & Cie Rue Coqheron at Paris—Messrs. V. Staphorst at Amsterdam—& Messrs. Matthiessen & Sillem at Hamburgh—They will know how & where to forward my letters—& by their chanel the safest & speediest mode would be to make use of the English packets, both from America to England & from England to Hamburgh—or at any rate the last port.—I sent you with my last letter such of the vols. of the Connoissances des tems, as had then appeared—the successive vols. shall be sent successively—I promised you in my last that I would send to you the melanges astronomiques, for the years 8 & 9.—You will recieve acordingly with this letter the part of the year 9.—that of the year 8.—cannot be procured any where—the stock is quite exhausted & Mr. Pougens as well as other booksellers to whom I have applied have hitherto searched for it in vain—As it is to be procured only by the accident of some sale, it is impossible to say when you can have it—But I have their promise to procure it if possible—& it is possible also that a second edition of that part of the work may be made, as the stock has been for some time exhausted—I am expecting also to recieve the vols of the year 11.—which will soon be ready—If in time, you shall recieve them with this—those of the year 10.—were sent with my last—I send you at present also a book which has been published lately in its present state, on the subject of Sheep—As it is by a man who unites practise to his precepts it is considered as valuable—there is a good deal of useful knowlege in it, but an affectation of the flourishing poetic style, gives a prejudice against it—There is no doubt however that the subject it treats of is one of the most interesting in the whole agronomical system.—I should suppose it peculiarly so in our country, & You will observe by this work the means of improving an indifferent breed of sheep & converting them finally into a race of the first blood—You are probably  acquainted with the establishment made by the late King at Rambouillet, as it was in your time—The establishment has been preserved & has considerably extended the race of the Spanish sheep in this country—a certain number of the lambs are sold to the highest bidder every year, & as they sell high there is a certainty that those who purchase them mean to take care of them & preserve the race pure—There are besides, several private persons who have large flocks of this kind & find them extremely profitable as well from the high price of their wool as from the sale of the lambs—I know myself of three of these flocks of from four to five hundred within the distance of three leagues only of Paris.—The partisans of this business insist that the wool does not in the least degenerate in this climate—if it does, it is certainly in a small degree only & sells here regularly at so high a price that there can be no doubt the breed will become general—You may form some idea of the profits of this article here by this comparison which I take from a periodical work of great merit published at Geneva—In England the mean value of the fleece taken on fourteen of the best breeds there according to Arthur Young, is 6. livres 6 sols French money & that of the Spanish breed here nearly three times that amount—The authors of the work abovementioned, state in a late number that they procured last fall from Rambouillet twelve ewes of the Spanish breed,—they travelled from five to six leagues a day with bad weather & without accident, & each lambed soon after arriving at Geneva—They have been shorne this season, the fleeces of the ewes average six pounds French weight—& that of the Ram weighes eleven pounds—If he were to sell this fleece at the price he is offered for it, he would recieve 24₶ 15. s—This breed is considered also as much more hardy, is much less subject to the rot, & preserves their teeth considerably longer than the common breed—Most of the breeds in France, as is here observed lose their teeth from five to eight years of age—this breed preserves them to fifteen years & sometimes more—The work abovementioned quotes an instance of an ewe at Nogent, brought from Spain in the year 86.—who had a lamb last winter & who still has all her teeth.—These qualities would be a great inducement I should imagine to introduce this breed amongst us, independent of the quality of the wool—As to the wool, it will be probably a long time before we shall find it advantageous to manufacture the superfine cloths which require the Spanish wool—but I think it highly possible that if this breed of sheep were introduced amongst us & properly attended to, that their fleece might in time be an object of exportation & rivalize with the Spanish exportations of this article—I ground my opinion on the following  considerations—The method of producing this fine wool in Spain is extremely costly & prejudicial to agriculture from the vast quantities of land which it obliges to leave uncultivated on the route of the marching flocks—It will not be hereafter encouraged but rather the contrary from the complaints which are beginning to be made on the subject—The embarassment of the Spanish finances will for a long time oblige them to fiscalize on every article that commands money, & in that respect their wool in its production & exportation will be probably vexed & harassed—Besides the Government encourages as far as they can the manufacturing of this fine wool at home—Their politicians there see with pain this precious article go to aliment the manufactures of foreign nations & are pressing for premiums restrictions &c. &c. for the encouragement of this manufacture at home—Whilst I was in Spain the Government made considerable sacrifices to the establishment of this manufacture, & obtained very good cloth though at an high price—This will naturally bring them to throw obstacles in the way of the exportation of this article—Comparing this state with our situation & with the liberty of our productions & exportations, I should suppose that if this article were properly attended to with us we might in time enter into concurrence in foreign markets with this valuable article of Spanish exportation—It would seem to me that no situation would present greater advantages for this than Monticello & its environs—Colle & all that tract around & below it, which is considered as barren, would become a rich mine in this way—By means of our minister or some of our Consuls in Spain, I imagine you might procure this breed—If you should desire it, I would endeavor to procure the permission for the exportation by means of some of my old acquaintances there—I understand that this Government would be with difficulty prevailed on to admit of the exportation of these they have naturalized here—I have heard that a foreigner had been refused this permission—But I shd. imagine that a foreign minister might obtain it & I have advised one of ours to ask it & carry out some in the vessel they have waiting for them at Havre—I rather believe however he will not do it, though the opportunity is an extremely favorable one.—
You probably recieve the late publications in England on agricultural improvements—Their department of agriculture has given a rise & circulation to this kind of knowlege which must produce great effects. One is surprized to see what a variety of usages existed in the same little country, & how far some parts were behind hand with others—by the present measures the best methods will be known to all parts & become general—One sees also with astonishment  notwithstanding the high improvement of British agriculture, what immense steps remain still to be made—the art may be almost considered as in its infancy—there are many things wch. would be incredible if not fully authenticated—You will certainly have seen the success of the farmer of the name of Bakewell, who has lately so far improved his breed of sheep for instance, as that he rented out a Ram to cover for one year for the enormous price of £1000. stlg.—Notwithstanding a part of this may be imputed to fashion or caprice, yet the improvement he had made in the raising of this animal was certainly immense, & shews what prodigies may be operated by the care & intelligence of man.
As I find that my brother attends to his estate I have recommended to him to procure some of the latest & best English publications on the improvements of agriculture. I have told him that you would certainly be acquainted with them, & taken the liberty to mention that I was persuaded you would if he decided it, point out the most useful to him.—As they will probably be to be had at Philadelphia I have authorized him to have them purchased by Mr Barnes on my acct. & forwarded to him—I have advised him at the same time not to adopt the systems prescribed in books, with too much enthusiasm, but to begin by degrees & to consider himself only as making experiments, until he should have fully ascertained that the prescription was applicable to his estate. It seems to me that is the true way to render book knowlege useful in agriculture.—I mentioned to you in my last that he found tenants for a part of his land in Kentuckey; a circumstance which I should not have expected in a country where land must be so cheap.—They are on the footing of a kind of Metayers—he recieves from them wheat, rye, & corn—he raises himself wheat & hemp—horses & cattle & has a flour-manufacture mill, & a distillery—& is employed in settling other tracts of land in the same way—If he shd. be able to find tenants, it would seem to me the best & most improving estate imaginable.
He writes me that he has come to a conditional arrangement with Harvie’s agent as to my Western lands. The first agent or partner, Colo. Campbell, so contrived & neglected the matter, though he was to have an undivided third of the 15000. acres, that all his locations came to nothing—Of course my chance for the first choice lands, salt-springs &c. &c. which tempted me to make this purchase, has fallen to the ground—Harvie employed a new agent who could only make the locations two or three years ago, & consequently must have had the last choice—my brother refused to take these lands therefore, otherwise than on these conditions, which he consented to—that he  shd. give his bond with security for the title & quality of the lands, & that in the case these lands did not answer the description, they should pay me a dollar an acre for the 10,000, acres—My brother informs me in his letter (of last November) that he was to meet them in a short time on the ground to examine the lands & decide whether he would take the money or the lands. He will be the best judge, being on the spot; but if I were to decide I own I should prefer the money to lands of the quality & situation which these must necessarily be—The option is of course made before this time; if in favor of the lands I shall probably request my brother to dispose of them or endeavour to exchange them for lands near him if he could be sure to find tenants for them, as for his.
I expressed to you in my last my thanks for the trouble you had been so good as to take in organizing the leases of Indian camp—It seems to me to promise so much advantage, that I think I shall be more & more satisfied with Indian camp—If such tenants could be found for the whole of the tract as those who are already there, & who should pay even as well as they do, there could be few placements which would please me better—for it would be a good interest on the money laid out & the most solid of all kinds of property according to my ideas—I asked you also in my last to apply the small rents recieved on Indian camp, to the clearing of other parts & building houses or huts thereon, if it would contribute to the procuring of more tenants.—I mentioned also that if this point could be secured I should be glad to have other small purchases made in the Blenheim tract or neighborhood, with the cash recievable quarterly at Philadelphia.—If a tolerable interest can be had & tolerably well paid on the cash laid out in such lands I should prefer it to almost any thing else—It is almost indispensable that there should be some rent in order to render the purchase not dearer than it would appear to be; because every year which produces no revenue is in fact so much to be added to the original price.—The rent present or probable on any given tract of land seems to me the best if not the only guide in ascertaining the value of it—And I therefore expressed my idea incorrectly when I requested you to inform me of the price of lands in the different States—I ought to have stated my idea to be the number of years purchase proportioned to the rent of the lands, or in other words the quantum of interest on the purchase money—Even this is not an infallible guide in all cases; of which the sale of Dover here by Mr. M. is a curious illustration. The purchaser paid for it £20000. stlg.—& Mr. R.M. obliged himself to take it on a lease I think of 9. years, at £1000. a year—Of course the purchaser  considered the property obtained at twenty years purchase—It did not occur to him that in such a case the rent allowed by the seller on a lease for a term could be no indication of the real value of the land—Since one might afford in that way to allow an high rent on a lease for a term of lands, which he had begun by first selling for above its value—It is in fact saying, if you will begin by allowing me an high perpetual rent, I will allow you an equally high rent for the term of nine years.—I answered you in my last as to the two tracts of land on James River & informed you why nothing could be done with them here.—The best place for disposing of them will certainly be in the country where such lands have an high reputation. I am surprized to see that they have so fallen in that quarter—I should have supposed that lands there besides their annual production would have gone on gradually appreciating with the progress of the country—It was with that view that I had wished for Curles or Dover or some such estate. I should still think that persons on the spot, who would consent to employ slaves (as I suppose it impossible to find there proper tenants for agriculture en grand), might by introducing a new & intelligent system, improve the estates & augment the revenue beyond all conception—Take the Dover low grounds for instance & convert them into the best meadow—I am much mistaken if the hay cut thereon & sent to Richmond would not in a few years pay the purchase money of the low grounds so employed.—And every acre would produce still more if the hay were employed to raise a fine herd of horses—All the high ground might in time be converted into artificial meadow to alternate with other productions after some years—& then the meadow renewed &c. &c.—That estate well improved & covered with the best breeds of horses, sheep &c.—might be a principality in itself.—So it seems to me particularly when I consider what a variety of articles of the highest profit might be introduced there—One of the first should be safran—There is perhaps none which would yield so much Cash on any given number of acres—& I am sure it would answer on the soil of Dover, from what I saw of it in Spain—It is cultivated also in some parts of France, & the produce of every acre is immense—It is cultivated also in England, & probably with more care as it sells higher at Amsterdam than that made in France—I shd. suppose it wd. answer also at Monticello; it would be worth your while to make the experiment—It must be of great importance for individuals as well as the public at large to vary the articles of culture.—The importance of improving one’s estate as an augmentation of fortune is little known as well as I remember in Virga.—All those who  aimed at an augmentation of fortune from agriculture were for adding to the number of their acres or their negroes.—I have seen some agronomical calculations which induce me to believe it is not the most rapid way—Suppose two men with equal fortunes & capacities—The one pursues this route, viz. employs his disponible profits in the purchase of more lands & leaves them all in the same neglected state of improvement (this is the usage in France generally with those who aim at an augmentation of fortune)—With great care he may perhaps, they say, augment his property one third in the course of his life—The other on the contrary who should employ his disponible capital in improving his agriculture by all the means which cash & intelligence give, may double his fortune in the course of a few years—Although I concieve the advantage of purchasing more lands, greater in a new country than an old, yet I am persuaded that the owner of such an estate as Dover, for instance would for a long time to come find it more profitable to employ his capital & industry in carrying its improvement to the highest & most varied degree of culture, than in any other way.—As you are making experiments in this way, I hope I shall see my opinion confirmed by your success.—There is another article, & wch. I think you are aiming at, which I should suppose certain of success—the cultivation of the vine—If it should not be possible to make the best wines at first or if it shd. be difficult to find a market from the novelty of the thing, I should imagine it would answer to distill them as an affair of profit—It would be much more desirable however in a political point of view that the wine should be drunk—It would be a great point gained if wine could be made so cheap & common as with the aid of malted liquors to destroy the terrible abuse of the distilled, amongst us.—As to books on the vine, they must of course be French, & I don’t doubt you have such as you have occasion for—Yet I am almost tempted to send you one which has lately appeared here—it is the tenth vol. of the Dictionary of Agriculture of the Abbe Rozier—& treats particularly of the vine—If I were sure you had the other vols, I should endeavor to prevail on the bearer to take charge of this notwithstanding its 4to. format—Should you wish for it or any other books be so good as to indicate them to me.
I expressed to you in my last my thanks for the statement you were so good as to send me of my affairs & the directions you had given on the subject to Mr Barnes—I wrote to him at the same time & sent him my address in order that he might forward me his letters, so that I hope to hear regularly from him, until I shall see him—My projected voyage of which I spoke to you in my last will be now  necessarily deferred until the spring—particular circumstances render it impossible for me to leave my friend at this moment. I have been almost tempted to be silent as to this project of a voyage, lest it should prevent your writing. I should regret extremely the being deprived of your letters.—The mention of Mr. Barnes brings to mind the subject of funds—I know that the gradual re-imbursement of 2. p.ct of the capital depreciates the 6. pcts. in the eyes of most people—but it seems to me that it is an advantage to have a reimbursement at par of a part of capital which is below par—provided the part re-imbursed be immediately placed in the purchase of more funds producing an interest—this seems to me a matter of demonstration—There is another observation also which I made, & that is that in general I do not think the funds bearing the highest nominal interest the most advantageous to possess, as for instance our 8. pcts.—because in the case of government’s ever tampering with the funds, it is most probable they will begin with them—I do not mean to apply this observation to the original subscription to the 8 pct loan already made, but to the idea of disposing of my 6. & 3. pcts. to convert them into the 8. pcts.—As to the canal shares; the accident which has happened to that undertaking is one of these chances which are inevitable in such things & ought to occasion no regret for the past—it is a lesson for the future & teaches that in such cases it will be best hereafter to wait until the work be completed before taking an interest in it—This was one of the speculations which pleased me the most, & I should still think that with intelligence the canal may be rendered highly productive—the great point is the employing the best & most-economical means for perfecting such a work—I apprehend that a skilful & experienced director or engineer will be difficult to be procured.I say nothing here of the affair with Colo. Skipwith, because I have already said so much on it in my preceeding letters & particularly the last—My brother will endeavor to obtain from him some statement or acct. of his agency, which I have hitherto never been able to do.—On the subject of the 9.M dol. I had some thought of writing to Mr. Marshall on hearing he was Sec. of State—but I have postponed it hitherto—I should hope it would be settled by this time, though I saw with pain by your last, that the Government seemed now to make it dependent on the decision of a question between them & ER.—I should suppose it impossible that that question should be decided so as to prejudice me, yet I have long learned to consider the clearest points as questionable when dependent on the judgment of man—The conduct of E.R. towards me, in insisting on being my  agent is as cruel as it was criminal; for it ought to be indifferent to him to owe the same sum to Peter or to Paul; & there is a great difference in the loss falling on the public or on me—This therefore is meer wanton infamy on his part—I hope by means of your friendly care in this instance that I shall not feel the effects of this disposition of Mr R.—I have never heard from you whether you recd. a very long letter I wrote you some years ago of the date of Feb. 27. 98.—It was sent by an American who has returned here & who tells he put it in the post office I think at Boston—It went a good deal on a subject to which I think it of importance that our countrymen should pay attention—that of slaves—I know none more deserving of their most profound researches—It certainly presents serious difficulties in whatever way it is viewed—I wish that Genl. Washington had considered it maturely—his example would of course have had great weight—I own I do not think the manner, in which he has cut the Gordian knot,—the most advantageous either in policy or humanity—The turning a number of people, (grown up in chains) all at once loose on the wide world, seems to me at least impolitic—Would it not have been better for all if he had gone more gradually to work—To have provided for instance for their being in the hands of good masters—for the manumission of such as had shewn a capacity for self government—for the apprenticeship of the young &c. &c.—And in fine if he had established a permanent & productive fund vested in some corporate body (for wch. he might have obtained an act of the legislature) for the purchase & manumission & young women prior to their marriage—As this would have freed all their descendants, & as they would have been in a state of freedom, it would have gone in an increasing ratio—It is moreover highly probable if a fund of this sort had been established under the appellation of the Washington fund, & under legislative protection, that many people would have contributed to it, by imitation, who would of themselves never have thought of it—If Genl. Washington had left some such example, it is probable according to my way of seeing at least, that it would not have been the least important of the services for which his country has given him credit, & humanity at least would have erected him an altar.—As it will probably be a long time before the legislatures of the Southern States will take up the subject of slavery on a wide political scale, it would seem to me that influential individuals, might in the mean time do good by proper examples—A great deal of useful information might be obtained on this head from the Northern parts of Europe, & particularly from the Holstein, if our public agents in those quarters were  directed to turn their observation to that subject—Whilst we were multiplying foreign ministers I am sorry one of them was not sent to Copenhagen, not only as the best school of the doctrine of neutral rights, but also as the best position for learning the condition of persons in servitude, & the different circumstances respecting them—Besides the King of Denmark is now engaged in changing the condition of Serfs in the Holstein, a province whose privileges are respectable & respected, & of course this is a point of contact the more with us, as the general government is obliged to concert this measure with the provincial—It must be observed however that they are a degree before us, as they are converting the condition of their Serfs into a state of freedom, whilst we have to begin by aiming at a conversion of the condition of our slaves into that of serfs.—I am told that with respect to their serfs there were fixed rules which the owners were obliged to observe, as to their treatment, the hours of their labor &c. so that their condition was a paradise in comparison with our slaves, over & above the great & essential point of being fixed to the soil, so as never to be exposed to be put up at sale & separated from husbands, wives, & children, like cattle sold at a market.—Would it not be possible to obtain of the legislature an act somewhat of this nature—viz. which should authorize such persons as should chuse it to attach their slaves to the glebe, so as to avoid the horrible expectations, of being sold & dispersed by heirs or creditors—As the owners are authorized by law to set them free, I do not see why the legislature should not grant this lesser permission,—Many would profit of this who do not of the other, & humanity would certainly gain.—
I have long wished that the attention of our foreign agents were directed not only to meer news-monging, but to all such subjects & matters in the country where they reside, as might be transplanted & contribute to our improvement—There is a great variety of such from North to South, & I think I could draw up with time such permanent instructions as ought to be delivered to each & be a vade mecum. The subject should be divided so as to comprehend in a clear & separate point of view the animal & vegetable Kingdoms &c.—Whilst I were employed my situation was never one moment stable or satisfactory, & my mind never therefore in such a state as admitted of the doing all which ought to have been done. I saw then however & see still more clearly now the best road, although it were not then in my power to follow it. Others who will begin later will I don’t doubt see as well & follow it better.—It is time that I put an end to this long letter; but I cannot do it without repeating here my request that you  would not be at all uneasy on the subject mentioned in your last. It is of no kind of inconvenience to me that the sum should remain in your hands—I have no placement at this time which would be so agreeable to me on every account, & this is peculiarly so from the idea that it is suitable to you.—I beg you therefore my dear Sir, not to let it give you one half moment’s uneasiness, & to be persuaded that I should be dissatisfied with myself if I were to be, however indirectly, the means of your putting yourself to any kind of inconvenience.I take the liberty of inclosing you two letters—one for my brother—the other from a person whom you probably recollect having seen often with Mde. D’Enville—As he is an extremely worthy man & I wish much to oblige him I hope you will excuse the trouble I give you on this subject which is of great importance to him—It is a power of attorney for his brother which he has sent me from the country & requested me to inclose to him with a letter which accompanies it—his brother resided a long time at Norfolk—he knows not whether he be there at present or returned to S. Domingue—I beg you therefore to be so good as to ascertain whether he be at Norfolk before sending the power of attorney there—this may be done I imagine by some person on the spot—Should he be gone from thence, then I beg you to be so good as to inclose the letter & power of attorney together & to send it by the best conveyance to be had, addressed thus “Au Citn. Patricot—sur l’habitation Patricot—Canton d’Ennery, Paroisse de la Marmelade St. Domingue.”—It will crown all your kindness in this affair if you would be so good as to let me know as soon as possible what has been done with this letter & packet & whither directed.—I have only one more favor to ask & that is that you would excuse this long letter & all the trouble I give you, & be assured of the sentiments of affectionate gratitude with wch. I am, my dear Sir,
Your friend & servant

W: Short


P.S. Sep. 29.—When I began this letter I did not know whether it would go by an American who then talked of setting out, or by the return of our Envoys who were drawing their business to a close—this latter circumstance having first taken place I shall make use of their offer to take charge of my letters—they set out in two or three days, as Mr Davie has just informed me.—I join to the books mentioned above for you, the Connoissances des Tems pour l’an 11.—& a pamphlet containing an instruction relative to wine-making—It has just appeared & is much approved here—I think you have Daubentons book on sheep, which had celebrity whilst you were here, otherwise I would send it to you—As I take it forgranted the  treaty just concluded will be ratified, although I am unacquainted with its contents, I suppose the commercial intercourse between the two countries will be renewed immediately, & of course if there be any books which you may desire to have from hence, I shall be able to send them to you, immediately on your indicating them—I count also on this intercourse for facilitating my voyage in the spring, as I suppose there will be vessels here as early as I should wish to embark—In my absence M. Pougens will procure & furnish you with whatever you may want in this way, as you know.—I have reflected on the proposition which you made in your last of my sending a new power of attorney joint to you & Mr Barnes together, so that it might survive to the one in case of the death of the other—I suspend it until I shall have the pleasure of seeing you or hearing from you again—It seems to me that it would a greater power than I should wish to give to a person in Mr Barnes’ situation, being in a line where great accidents happen, & where sometimes the most honest men may do injury, without intention when they have the capitals of others at their absolute disposal—I make this observation only by the way, & will adhere notwithstanding to your proposal if you still desire it—This makes me recollect a circumstance in the acct. of Mr Barnes wch. you sent me; namely that on the 1st of Jany. there was a trifling balance in his hands, wch. was increased on the 5th. of Feby. & on the 1st. of April was 1200. doll. & was not employed—It is not always easy perhaps to find funds for small sums, but I am told it is necessary from time to time to push these bankers who have your funds to dispose of—It might facilitate Mr Barnes if you were to authorize him to purchase bank stock also as that is at market always in small parcels—the share of the U.S. bank is I believe about 500. d. and that of other banks perhaps smaller—by this means even small sums need not lye idle in his hands, but he may purchase immediately on recieving each quarters interest—in this way it becomes compound interest as it were—Excuse, my dear Sir, these minutiæ; & believe me, that I would not trouble you with them, if I were not Yours affectionately
W.S.

